SHIRLEY S. ABRAHAMSQN, C.J.

(dissenting).

¶ 41. Wisconsin may very well have personal jurisdiction to commence Wis. Stat. ch. 980 proceedings against Pharm, who is physically present in Wisconsin. The traditional rule that physical presence confers personal jurisdiction is not, however, without exception in civil cases.1 Because the majority opinion does not fully address the jurisdictional issue, I will not comment further.
¶ 42. Although it is not pertinent to a decision in this case, I feel compelled to express surprise that the State of Wisconsin wants to keep Pharm in Wisconsin as a chapter 980 sex offender when Nevada would *730otherwise exercise lifetime supervision and custody over Pharm. Wisconsin will have to pay costs in excess of $100,000 per year for Pharm's inpatient treatment as a committed sex offender.2 The Wisconsin Legislative Fiscal Bureau reports the total expenditure of the state for services under chapter 980 as $30,371,600 for fiscal years 2003-2004.3 Furthermore a chapter 980 commitment is in all probability a lifetime commitment for Pharm, and thus the State is committing itself to pay Pharm's institutional expenses for a long time.4 Pharm is now about 55 years old.
¶ 43. The majority opinion, ¶ 9 n.3, obviously is concerned that Nevada and Pharm intend Pharm to spend his Nevada parole in Wisconsin. Nevada and Wisconsin are signatories to the Uniform Act (Compact) for Out-of-State Parolee Supervision, Wis. Stat. *731§ 304.13.5 It is not clear from the record that Pharm qualifies under the Act for Wisconsin supervision. Moreover, the provisions of the Compact contemplate preapproval by Wisconsin of the transfer of an out-of-state parolee to Wisconsin. State v. Martinez, 198 Wis. 2d 222, 230, 542 N.W.2d 215 (Ct. App. 1995). No such preapproval or discussion of Pharm's parole under Wisconsin supervision is part of the record.
¶ 44. In any event, I disagree with the majority opinion that the Interstate Agreement on Detainers Act (IAD) (Wis. Stat. § 976.05 (2003-2004))6 and Pharm's waiver of extradition for criminal proceedings are not applicable to Wisconsin's prosecuting a ch. 980 action against Pharm.
¶ 45. Under the IAD and the waiver, a sending state (here Nevada) may send a prisoner to a receiving state (here Wisconsin) for a criminal trial. When the prisoner makes a request for final disposition under the IAD, "the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending ... in order that speedy and efficient prosecution may be had." Wis. Stat. § 976.05(5)(a) (emphasis added).
¶ 46. After the criminal trial in the receiving state (Wisconsin) in which conviction is entered and a prison term is imposed, the prisoner is returned to the sending state (Nevada) to finish serving the original prison sentence. Wis. Stat. § 976.05(3)(e). After com*732pleting the original prison term in the sending state (Nevada), the prisoner is then returned to the receiving state (Wisconsin) to serve the prison term imposed in the receiving state. Wis. Stat. § 976.05(3)(e).7
¶ 47. The prisoner apparently remains in the "custody" of the sending state (Nevada) even when serving the prison sentence in the receiving state (Wisconsin). Wisconsin Stat. § 976.05(5)(g) states: "For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state [Nevada] . . . ."
¶ 48. The question posed in the present case is whether at the end of the prison term in the receiving state (Wisconsin), the receiving state (Wisconsin) must return the prisoner to the sending state (Nevada) to complete parole there, or whether the receiving state (Wisconsin) may maintain custody of the prisoner solely for civil commitment.
¶ 49. With myopic vision, the majority opinion cannot locate a provision commanding Wisconsin to return Pharm to Nevada to serve a lifetime parole following Pharm's term of imprisonment in Wisconsin. The majority opinion misses the mark. There is ample evidence that the IAD and Pharm's waiver of extradition do not imbue Wisconsin with the authority to commit Pharm civilly after he completed his Wiscon*733sin prison sentence, when he had an outstanding lifetime parole term in Nevada that Nevada did not waive.
¶ 50. Moreover, the purposes of the TAD expressed in the statute are undermined by the majority's interpretation. As a result of the majority opinion, the IAIJ becomes a device undermining certainty in a prisoner's future and a threat to the spirit of cooperation between the states that the lAD was intended to foster.
¶ 51. Finally, Wisconsin's decision to institute ch. 980 proceedings against Pharm contravenes Pharm's reasonable expectations under the waiver of extradition and the TAD.
¶ 52. For the reasons set forth, I conclude that Pharm should be returned to the Nevada authorities for lifetime parole supervision, not kept in a Wisconsin institution under indefinite ch. 980 civil commitment.
I
¶ 53. Under Pharms extradition waiver under Wis. Stat. § 976.05(3)(e), Pharm expressly agreed (1) to waive extradition to Wisconsin with respect to any charge or proceeding, (2) to serve any sentence there imposed upon him, after completion of his term of imprisonment in Nevada, and (3) to consent voluntarily to be returned to the original place of imprisonment.
¶ 54. The waiver is limited. The majority opinion fails to give meaning to the limitations.
¶ 55. The first part of the waiver is limited to a criminal proceeding in Wisconsin. No question is presented here about this provision.
*734¶ 56. The second part of the waiver is limited to serving a sentence in Wisconsin. There is no waiver for any subsequent civil proceeding. No question is presented here about this provision.
¶ 57. Under the third part of the waiver, Pharm gave consent to be returned to the "original place of imprisonment." I conclude that "original place of imprisonment" should be read to refer to Nevada under the two circumstances involved in the present case: (1) return to Nevada to continue imprisonment in Nevada after trial, conviction, and sentencing in Wisconsin, and (2) return to Nevada to serve parole in Nevada after imprisonment in Wisconsin. The statutory drafting could have been better but the meaning is clear.
¶ 58. Regardless of the interpretation of the third part of the waiver, under the IAD the prisoner remains in Nevada's custody. Wisconsin Stat. § 976.05(5) (g) provides that for "all purposes other than ... temporary custody [defined as the period during which the receiving state tries the prisoner on criminal charges]8 . . . the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state ...." Furthermore, § 976.05(5)(e) provides that "at the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state." I read these provisions as barring Wisconsin's decision to commit Pharm civilly.
*735¶ 59. Nevada statutes9 and case law10 support the view that Nevada has continuing custody and jurisdiction of its parolees even when they are imprisoned in another state.
¶ 60. Nevada's conduct in the case at bar also reveals that it understands the IAD and Pharm's waiver of extradition the same way as I do. While Pharm was *736serving his 15-year sentence in Wisconsin, Nevada continued to assert its custody over Pharm.
¶ 61. Shortly after paroling Pharm to Wisconsin, in October 1990 Nevada sent a letter informing the Wisconsin Department of Corrections that Nevada had lifetime supervision over Pharm upon his release or transfer. The letter stated in part, "[Pharm] has been paroled to your [Wisconsin's] 'HOLD' and will remain under Nevada's parole supervision until Life.. . . Please accept this letter as a request for sixty (60) days notification prior to the subject's release or transfer. ..."
¶ 62. Again in February 1991, Nevada reiterated its continued right to custody over Pharm through written correspondence to the Wisconsin Department of Corrections.
¶ 63. On July 23,1997, about three months before Pharm's October mandatory release date, Nevada's written communication to the Wisconsin Department of Corrections, entitled "Hold Notify Letter," advised the Department that Pharm "has been paroled to your hold and will remain under Nevada's parole supervision for Life" and noted "it is imperative that we are notified prior to his release ...."
¶ 64. On August 26, 1997, Nevada corresponded directly with Pharm, advising him of his obligations to Nevada on his release from the Wisconsin prison.
¶ 65. These communications exhibit Nevada's understanding that it continued to maintain a custody interest in Pharm despite the fact that Pharm was paroled to a Wisconsin prison. In addition, the communications from Nevada demonstrate that, upon Pharm's release from prison in Wisconsin, Nevada expected to *737exercise primary supervisory power over Pharm. Never did Nevada relinquish complete control over Pharm to Wisconsin.11
¶ 66. Unfortunately, the majority opinion fails to recognize Nevada's continued interest in its parolees. Consequently, the majority opinion never even considers that the IAIJ and the extradition waiver should be read in light of the sending state's continued interest, and the receiving state's subordinate interest, in the prisoner.
II
¶ 67. My interpretation of the waiver of extradition and the lAD is supported by the purposes of the TAD and the policies informing it. Wisconsin Stat. § 976.05(9) states that the IA]J "shall be liberally construed so as to effectuate its purposes." The United States Supreme Court has stated that when "the pur*738poses of the Agreement and the reasons for its adoption" are implicated, there is simply "no reason to give an unduly restrictive meaning" to the Agreement's terms.12 The majority opinion has not liberally construed the IAD to effectuate its purposes.
¶ 68. Moreover, the majority opinion has failed to look beyond a single purpose of the IAD, namely providing resolution of pending detainers, to consider what other policy interests inform the IAD and its proper interpretation. By ignoring the purposes of the IAD, the majority opinion fails to give full meaning to the text of the IAD.
¶ 69. As United States Supreme Court Justice William J. Brennan, Jr. explained, "Three distinct goals generated the drafting and enactment of the Agreement: (1) definitive resolution of potential terms of incarceration so that prisoners and prison administrators can know with certainty when a prisoner is likely to be released, (2) speedy disposition of detainers to ensure that those filed for frivolous reasons do not linger, and (3) reciprocal ease for signatory States to obtain persons incarcerated in other jurisdictions for disposition of charges of wrongdoing, thereby superseding more cumbersome extradition procedures."13
*739¶ 70. These goals are codified in the text of the IAD:
Wis. Stat. § 976.05(1). ARTICLE I. The party states find that charges outstanding against a prisoner, de-tainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.
¶ 71. The first goal of the IAD, to promote certainty for the prisoner, is undermined by the majority *740opinion. A prison sentence of a definite length imposed by the receiving state can, as a result of the majority opinion, be turned into an indefinite civil commitment. By allowing Wisconsin to pursue indefinite civil commitments of out-of-state prisoners physically present in the state only under the IAD, the majority opinion allows the IAD to become a tool for injecting new uncertainties into a prisoner's life.
¶ 72. The third goal of the IAD, to increase cooperation between states and allow for smoother transfer of custody of out-of-state prisoners, is also undermined by the majority opinion. The majority opinion permits Wisconsin to obstruct unilaterally the return of Pharm to Nevada, impairing the spirit of cooperation among the states that the IAD intended to foster.
¶ 73. I conclude that the majority opinion's interpretation of the IAD is not a liberal interpretation and contravenes the express purposes of the IAD and the policies informing it.
III
¶ 74. Further, Wisconsin's decision to institute ch. 980 proceedings against Pharm contravenes Pharm's reasonable expectations under the waiver of extradition and the IAD.14 Wisconsin's sexual predator law was not *741in existence when the waiver was executed and the IAD was adopted. In fact, chapter 980 was not enacted until 1994, seven years after Pharm first requested disposition of the pending Wisconsin detainer. There was no predecessor statute that would have provided legal authority for Pharm's indefinite civil commitment when Pharm effectuated his waiver.15
¶ 75. When Pharm requested final disposition of any pending charges in Wisconsin, he effectuated a waiver of extradition for the sole purpose of disposing with Wisconsin's detainer and Wisconsin's criminal charge, nothing more. He stated that his request "shall be deemed to be my waiver of extradition with respect to any charge or proceeding contemplated hereby or included herein, and a waiver of extradition to your state to serve any sentence there imposed upon me, after completion of my term of imprisonment in this state [Nevada]."16
¶ 76. Pharm's waiver did not contemplate chapter 980 proceedings or anything akin to them after Pharm served his prison term in Wisconsin.
¶ 77. In sum, Wisconsin's decision to institute ch. 980 proceedings against Pharm contravenes Pharm's reasonable expectations under the waiver of extradition and the IAD.
*742¶ 78. For all the foregoing reasons, I dissent.
¶ 79. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.

 Manitowoc Western Co., Inc. v. Montonen, 2002 WI 21, ¶¶ 8, 10, 250 Wis. 2d 452, 639 N.W.2d 726.
Case law suggests that a state may engage in all kinds of nefarious behavior to obtain personal jurisdiction over an individual to exercise criminal jurisdiction.
Under what is known as the "Ker-Frisbie Doctrine," courts, including the United States Supreme Court, have held that people who had been forcibly removed from a foreign jurisdiction cannot challenge an indictment or conviction on the basis that jurisdiction was obtained in violation of the constitution. In short, a state might lawfully conduct criminal proceedings against a person who was kidnapped and forcefully dragged within the state's boundaries. This doctrine is so named for the two leading United States Supreme Court decisions establishing this principle: Ker v. Illinois, 119 U.S. 436 (1886), and Frisbie v. Collins, 342 U.S. 519 (1952).
This court adopted this principle in State v. Monje, 109 Wis. 2d 138, 143-44, 325 N.W.2d 695 (1982), holding that even an illegal arrest does not bar the state from exercising jurisdiction to try a pending criminal charge.


 Jane Pribek, Chapter 980: Part I, Finding a Home Remains a Hot Topic, Wis. L.J., available at http://www. wislawjournal.com/archive/2005/0622/980.html.


 See Wisconsin Legislative Fiscal Bureau, Civil Commitment of Sexually Violent Persons, Jan. 2005, available at www.legis.state.wi.us/lfb/Informationalpapers/52.pdf.


 Very few chapter 980 sex offenders in the years since the enactment of chapter 980 have been released outright or released under supervision. From 1996, when chapter 980 proceedings first became an option, to 2004, approximately 280 individuals were civilly committed as sexually violent predators. Only approximately 40 were granted supervised release, and of those, approximately 15 had their supervised release revoked. Approximately 15 individuals were ultimately discharged from state custody. See Steve Watters, Wisconsin's Sexually Violent Persons Law Chapter 980: Presentation to the Special Committee on Sexually Violent Commitments (Sept. 28, 2004), available at http://dhfs.wisconsin.gov/sandridge/Informational%20Papers /Leg Council-Power%20Point.pdf.


 Wis. Stat. 2003-04, vol. 5, at 919 (Appendix: Wisconsin Interstate Compacts (Active)).


 All references to the Wisconsin statutes are to the 2003-2004 version unless otherwise noted.


 Wisconsin Stat. § 976.05(3)(e) requires that "[a]ny request for final disposition made by a prisoner under par. (a) shall also be deemed ... a waiver of extradition to the receiving state to serve any sentence there imposed upon the prisoner after completion of the prisoner's term of imprisonment in the sending state" (emphasis added).


 Temporary custody is defined in the IAD, Wis. Stat. § 976.05(5)(d), as follows:
The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informa-tions or complaints which form the basis of the detainer or for prosecution on any other charge or charges arising out of the same transaction.


 Nevada Rev. Stat. Ann. §213.1099(3) reads in relevant part: 'When a person is convicted of a felony and is punished by a sentence of imprisonment, he remains subject to the jurisdiction of the board from the time he is released on parole . .. until the expiration of the maximum term of imprisonment imposed by the court...."
Moreover, Nevada's custody interest in a parolee is not diminished when Nevada allows the parolee to go to another state. Nevada, for permissible reasons, may revoke parole and seek return of the parolee, even while the parolee is located in a prison in another state. See Nev. Rev. Stat. Ann. § 179.231 (expressing policy that transfer of prisoners to another state is not deemed a waiver of the right to demand their return).


 The Nevada Supreme Court has described parole as "not settling] aside or affect[ing] the sentence; the convict remains in the legal custody of the state and under the control of its agents, subject at any time, for breach of condition, to be returned to the penal institution." Garnick v. Miller, 403 P.2d 850, 852 (Nev. 1965) (citation omitted).
The Nevada Supreme Court has recognized a State's power to revoke a parolee's parole even when the parolee is serving a prison sentence out of state. See Kelch v. Sumner, 822 P.2d 1094 (Nev. 1991).
Wisconsin seems to adhere to the same principle. Wisconsin Stat. § 304.06(3) provides in relevant part: "Every paroled prisoner remains in the legal custody of the department unless otherwise provided by the department. If the department alleges that any condition or rule of parole has been violated by the prisoner, the department may take physical custody of the prisoner ...."


 Wis. Stat. §~ 976.05(3)(d), 976.05(3)(e), 976.05(5)(g). A state can waive its interest in a prisoner. In Pitsonbarger v. Gramley, 103 F.3d 1293, 1302 (7th Cir. 1996), vacated and remanded, 522 U.S. 802 (1997), aff'd on reh'g, 141 F.3d 728 (7th Cir. 1998), the Governor of Nevada specifically and explicitly waived the right to have the Nevada prisoner, Pitsonbargei returned to Nevada. The Executive Agreement executed in accordance with the lAD stated: "IT IS ALSO AGREED that if Jimmy Pitsonbarger receives any sentence providing less than death in Missouri and the death sentence in Illinois is vacated, commuted, or otherwise permanently eliminated, he will be returned to Nevada to serve his life without possibility of parole. If one death sentence remains in effect, Jimmy Pitson-barger will be housed in whatever state has said sentence in effect." Id. at 1300. In the instant case Nevada did not waive its rights for return, not after Pharm's trial in Wisconsin and not after Pharm completed his Wisconsin sentence. Nevada regularly asserted its continuing custody interest in Pharm.


 United States v. Mauro, 436 U.S. 340, 361-62 (1978). "Since the [IAD] is remedial in character, it should be construed liberally in favor of the prisoner." Carchman v. Nash, 473 U.S. 716, 735 n.1 (1985) (Brennan, J., dissenting) (citing Council of State Governments, Handbook on Interstate Crime Control 134 (1978 ed.)).


 Carchman v. Nash, 473 U.S. 716, 737 (1985) (Brennan, J., dissenting) (citing United States v. Mauro, 436 U.S. 340, 359-64 (1978); Council of State Governments, Suggested State Legislation, Program for 1957, 74-79 (1956)).
*739This court has previously discussed these three goals as only two goals. In State v. Eesley, 225 Wis. 2d 248, 261, 591 N.W.2d 846 (1999), for instance, this court announced that:
The IAD serves two express purposes. The first is to protect prisoners by "encouragfing] the expeditious and orderly disposition of such [outstanding] charges [against a prisoner] and determination of the proper status of any and all detainers based on untried indictments, informations or complaints." Wis. Stat. § 976.05(1). The second purpose is to provide "cooperative procedures" to effectuate a more uniform and efficient system of interstate rendition. (Citations omitted.)
Whether the purposes are discussed in terms of two goals or three, the point remains that the majority opinion fails to look beyond the single goal of providing resolution of pending detainers to consider how the other policy interests inform the IAD and its proper interpretation.


 In a colloquy with the circuit court, Pharm stated his expectations relating to the transfer and waiver of extradition. "What I'm trying to understand, what I'm trying to get everybody else to understand is I'm a Las Vegas prisoner. I was extradited here to serve out a sexual assault charge.... I'm supposed to be returned to my home state. You're all charging me with 980 [sic] didn't have any bearing on my intrastate [sic] compact agreement. I only agreed to come here to serve out a sexual assault charge." R. 5:6-15.


 Wisconsin Stat. ch. 975 did permit Wisconsin to seek a civil commitment for persons convicted of certain enumerated sexual offenses, including sexual assault of a child. However, the provisions of ch. 975 were restricted to proceedings commenced prior to 1980. The State did not have authority under this provision to civilly commit Pharm.


 Inmate's Notice of Place of Imprisonment and Request for Disposition of Indictments, Informations or Complaints. This form was signed by Pharm on October 10, 1987, pursuant to Wis. Stat. § 976.05(3)(e).